Citation Nr: 0601629	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  00-23 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals of a uterus and left ovary removal, currently rated 
as 30 percent disabling.

2.  Entitlement to an increased rating for shin splints of 
the right leg, currently rated as 10 percent disabling.

3.   Entitlement to an increased rating for shin splints of 
the left leg, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from August 1990 to December 
1994.  She also served on active duty for training (ADT) from 
January to December 1995.  

These matters arise before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Columbia, 
South Carolina, Regional Office (RO) which increased to 30 
percent the rating assigned to the veteran's service-
connected uterine fibroids now claimed as post operative 
residuals of a uterus and left ovary removal.  The RO also 
continued the noncompensable rating for the veteran's 
service-connected right and left shin splints.  The RO, in 
September 2003, assigned separate 10 percent ratings for 
right and left shin splints.  Following notice to the veteran 
of the actions taken, she has continued to pursue her appeal 
for further increases beyond that already granted, and she is 
presumed to be seeking the maximum evaluation assignable per 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issues of entitlement to increased ratings for right and 
left leg shin splints are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.


FINDING OF FACT

The veteran's service-connected gynecological disorder is not 
manifested by the removal of both ovaries.  


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in 
excess of 30 percent for residuals of a uterus and left ovary 
removal have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.116, 
Diagnostic Codes (Codes) 7613, 7615, 7617, 7618, 7619 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that she should submit all pertinent 
evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in September 2003 
(supplemental statement of the case (SSOC) and in September 
2004 correspondence fulfills the requirements set forth under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
veteran to submit all pertinent evidence in her possession.  
In this case, VA advised her to "provide any evidence in 
[her] possession that pertains to the claim."  See page 
three of the September 2003 SSOC.  Finally, the Board finds 
that VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Although the 2003 and 2004 notice was provided to the 
appellant after the adjudication of the June 2000 rating 
decision, the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured any error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  Hence, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Service medical records dated during the veteran's period of 
ADT include a June 1995 operation report shows a preoperative 
diagnosis of pelvic mass.  She underwent exploratory 
laparotomy surgery at which time the procedures included left 
salpingo-oophorectomy (removal of the left ovary and 
fallopian tube) and right cystectomy (removal of cyst).  A 
November 1995 ultrasound report shows findings of a large 
right ovarian cyst and multiple uterine fibroids.  

A January 1996 VA gynecological examination report shows that 
the veteran complained of recurrent pelvic pain which was 
worse during her menstrual cycle.  The diagnoses were a 
history of a left salpingo-oophorectomy with chronic pelvic 
pain, and history of fibroid tumors of the uterus which were 
not palpable on examination.

Service connection for uterine fibroids, right ovarian cyst, 
and for residuals of a left salpingo-oophorecectomy was 
granted in April 1996.  Noncompensable ratings were assigned 
to all three disorders.  The veteran did not express 
disagreement with this decision.

In April 2000 the veteran sought an increased rating for her 
service-connected gynecological disorders.

At a May 2000 VA gynecological examination the veteran 
complained of cramps with her menses, heavy menses, and left 
lower quadrant pain.  She also described pain with 
intercourse.  Examination revealed normal external female 
genitalia, pink vaginal mucosa without lesions, and a mobile 
cervix without lesions.  Status post left oophorectomy 
secondary to a dermoid cyst, menorrhalgia, and fibroids were 
diagnosed.  

A May 2000 private operative note shows that the veteran 
underwent a laparoscopic-assisted vaginal hysterectomy and 
electrocautery of endometriosis.

A June 2000 rating decision assigned a 30 percent rating for 
the veteran's service-connected uterine fibroids, essentially 
based on the medical findings concerning the removal of her 
uterus and left ovary.  See June 2000 notice letter.  The 30 
percent rating has since remained in effect.  Special monthly 
compensation based on a loss of use of a creative organ was 
also granted.

An August 2001 letter submitted by a private treating 
physician of the veteran states that the veteran, while still 
having one ovary, had developed symptoms of estrogen 
deficiency, including hot flashes, irritability, mood swings 
and "night sweats."  She was noted to be on continuing 
estrogen treatment.  

In the course of a December 2001 video conference hearing 
with a now-retired Veterans Law Judge the veteran essentially 
argued that her right ovary no longer functioned, and, 
therefore, both ovaries should be considered to be service-
connected.  

At a September 2004 VA gynecologic examination the veteran 
complained of frequent right lower quadrant pelvic pain with 
occasional left lower quadrant pain that was worse with 
intercourse.  She denied any abnormal vaginal bleeding or 
discharge, fever, or bowel or bladder symptoms.  Examination 
showed, in part, findings of no uterus, minimal tenderness to 
palpation over the right adnexa, with no masses being 
palpated.  The left adnexa was also noted to be minimally 
tender to palpation, less so than the right.  The diagnoses 
were status post total abdominal hysterectomy and left-sided 
salpingo-oophorectomy.  The residuals were described as 
including residual pelvic pain and dyspareunia, requiring 
hormone replacement therapy due to menopause symptoms.  

Review of the report of a November 2004 VA gynecological 
examination shows that examination showed no palpable uterus 
or ovaries on manual examination.

A VA nurse practitioner reviewed the veteran's claims file in 
May 2005.  She noted the veteran's gynecological history and 
noted that her primary problem was an estrogen deficiency.  
Treatment was noted to include estrogen patch therapy.  
Menopausal symptoms were noted to include hot flashes, 
irritability, vaginal dryness, and night sweats.  The 
veteran's disorder did not have an effect on either her daily 
activities or usual occupation.  

During the course of her video conference hearing conducted 
by the undersigned in November 2005, the veteran testified 
that her gynecological disorder has caused her to increase 
the dosage of her hormone patch.  She complained of 
headaches, breast tenderness, trouble with urination, trouble 
focusing, and painful intercourse.  She added that her 
private physician suspected that she had endometritis of her 
remaining (right) ovary.  The veteran further testified that 
her symptoms impacted her ability to stay focused while 
performing her job as a nurse.  She essentially asserted that 
the level of disability she was currently experiencing was 
the equivalent of having had both of her ovaries removed.  

A November 2005 letter submitted by the veteran's treating 
physician shows that he indicated that the veteran began to 
develop problems associated with estrogen deficiency shortly 
after her 2000 hysterectomy.  The physician attributed the 
estrogen deficiency problems to the veteran's previous 
removal of one of her ovaries.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

The residuals of a uterus and left ovary removal have been 
rated under 38 C.F.R. § 4.116, Diagnostic Codes 7613 and 7618 
of the Rating Schedule.  Code 7613 provides for disease, 
injury, or adhesions of the uterus following the general 
rating formula for female reproductive organs.  This code 
provides that symptoms due to such disability that do not 
require continuous treatment are noncompensably disabling.  A 
10 percent rating is warranted for symptoms that require 
continuous treatment, and a maximum 30 percent rating is 
warranted for symptoms that are not controlled by continuous 
treatment.  Code 7618 provides ratings for removal of the 
uterus, including corpus, for three months after removal (100 
percent), and thereafter (30 percent).  Under Code 7617, 
complete removal of the uterus and both ovaries is assigned a 
100 percent rating for three months after removal, and a 50 
percent rating is assigned thereafter. 

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In the present case, as discussed above, the veteran has 
undergone a hysterectomy and the removal of one of her 
ovaries.  In order to receive a rating in excess of 30 
percent for her service-connected uterus and left ovary 
removal the evidence must show the removal of the uterus and 
both ovaries.  While the veteran asserts that her remaining 
right ovary is essentially non-functioning, and, as such, her 
disability should be considered as if both of her ovaries had 
been removed, the plain language of the Rating Schedule is 
clear a 50 percent rating is for assignment only if the 
uterus and both ovaries are removed.  

Based upon the evidence of record, the Board finds that a 
rating in excess of 30 percent for uterus and left ovary 
removal is not warranted.  The record shows the veteran was 
awarded and is presently receiving the highest possible 
rating for removal of the uterus without removal of both 
ovaries.  38 C.F.R. § 4.116, Code 7617.  

As such, the preponderance of the evidence is against 
granting a rating higher than 30 percent.  The benefit sought 
on appeal is denied.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a uterus and left ovary removal is denied.


REMAND

At a February 2003 VA bones examination the most recent 
examination of the veteran's service-connected right and left 
leg shin splints, the veteran denied any numbness, tingling, 
or weakness of her legs.  She did complain of continuing 
bilateral lower leg "burning" pain with prolonged standing 
or prolonged activity, and especially with running.  
Examination of the bilateral lower legs showed slight 
tenderness to palpation over the anterior compartment.  
Muscle strength was normal.  Normal sensation on 
distributions of the bilateral lower extremities was 
reported.  The examiner opined that the veteran had an 
exertional compartment syndrome of the bilateral anterior 
compartments of the lower legs (commonly referred to by the 
lay public as "shin splints").  

In the course of her video conference hearing conducted by 
the undersigned in November 2005, the veteran testified that 
she now experienced intermittent swelling and pain in her 
lower extremities.  The veteran claimed to wear braces at 
night for her bilateral leg disorder.  She added that she was 
being treated exclusively at the VA "Dorn" Medical Center 
in Columbia, South Carolina, and that her shin problems had 
gotten worse since she was last examined by VA in 2003.  

The Court has held that when a veteran-claimant alleges that 
her service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).  Hence, the veteran should be scheduled for a new 
examination.

Further development is also necessary in light of the 
veteran's assertion that she had been receiving treatment for 
her shin splints at the VA Dorn Medical Center (VAMC).  
Outpatient records from this facility are not on file.  As 
such, records from this facility, if extant, should be 
associated with the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992)

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take the necessary 
steps to obtain all treatment records 
from the Dorn VAMC dated since April 2000 
which pertain to treatment afforded the 
veteran for her bilateral lower 
extremities.  If, after making reasonable 
efforts, the RO cannot locate such 
records, the RO must specifically 
document what attempts were made to 
locate them, and indicate in writing that 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then:  (a)  notify the claimant 
of the specific records that it is unable 
to obtain; (b)  explain the efforts VA 
has made to obtain that evidence; and (c)  
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the veteran should be afforded a VA 
orthopedic examination.  The claims 
folder is to be made available for the 
examiner to review.  In accordance with 
the latest AMIE worksheets for rating 
shin splints the examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any right or left shin splints.  A 
complete rationale for any opinions 
expressed must be provided.  

The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected right and left shin 
splints.  If pain on motion is observed, 
the examiner should indicate the point at 
which pain begins.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The examiner should identify all 
impairments affecting the bilateral lower 
legs and differentiate any impairment 
caused by a disorder other than the 
service connected shin splints.  

After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

5.  If the determination remains 
unfavorable to the veteran, she should be 
furnished a SSOC in accordance with 38 
U.S.C.A. § 7105 (West 2002), which fully 
sets forth the controlling law and 
regulations pertinent to this appeal.  
This document should further reflect 
detailed reasons and bases for the 
decisions reached.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


